Gaynor, J.:
The complaint is that the defendant employed the plaintiff “ to procure within four days an acceptance of a certain application made by defendant for a loan of $650 ”, and that within the said time the plaintiff “ procured one George W. Short to accept said application ”. The contention is that this is insufficient for lack .of an alie*378gation that the defendant was notified by the plaintiff of such acceptance, and the court below so held. ' The complaint is not required to allege the evidence by which the acceptance is to be proved, but only the conclusion of fact that the application was accepted. There could be no acceptance excepting by notice in some way to the defendant, but it does not follow that such notice has to be alleged in- the complaint. The method of acceptance is not a matter of pleading but -of evidence. It is the office of a -pleading to allege the ultimate facts to be established, and not the evidence or facts to establish them. The cases cited to Uphold the decision below are not cases of pleading at all, but of evidence.
The judgthent. should be reversed.
Rich, J., read for affirmance, with whom Woodward, J., concurred.